
	
		I
		112th CONGRESS
		1st Session
		H. R. 3073
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2011
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To designate the Haqqani network as a foreign terrorist
		  organization.
	
	
		1.DesignationThe Secretary of State shall designate the
			 Haqqani network as a foreign terrorist organization under section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189).
		
